DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/22 has been entered. 
Response to Amendments
Applicant's amendments filed 8/22/22 to claims 17 and 26 have been entered. Claims 17-18 and 23-30 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Election/Restrictions
Applicant’s election of Group VII, drawn to a method of differentiating stem or progenitor cells, and the species of “Rex-1” expressing and “CD90” not expressing, in the reply filed on 8/21/2018 stands.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-18, 23-25 and 27-30 are rejected pre-AIA  35 U.S.C. 103(a) as obvious over Furcht et al. (2004, U.S. Patent Application Publication 2004/0107453) in view of Boireta et al (2005, Experimental Hematology 33: 219–225), Varma et al (2007, Stem Cells Dev. 2007 Feb;16(1):91-104), Egner et al (1995, Immunology,  85: 611-620) Weiss et al (U.S. PGPUB 2004/0136967), Delves, (2006, CD Antigens, Encyclopedia of Life Sciences, 1-21),  Riordan (U.S. PGPUB 2006/0182724), Ruppert (U.S. PGPUB 2004/0235073), Pera et al (U.S. PGPUB 2005/0095708), Marshak et al (1999, U.S. Patent 5,908,782) and Lebkowski et al (U.S. PGPUB 2006/0063255; reference A).
Regarding claims 17 and 228, Furcht teaches that multipotent adult stem cells (MASCs) isolated from bone marrow of C57BL/6 mice are Rex-1+ CD44- CD45- MHC class I- MHC class II-, and that they can be CD13- depending on culture conditions (see Examples 1 and 2; paragraphs [0096]-[0109]). Regarding claim 17, Furcht teaches culturing and differentiating the MASCs (see Examples 5; paragraphs [0119]-[0145]), and Furcht teaches MASCs can give rise to cells from all three germ layers (see Example 8 at paragraphs [0169]-[0175]). Regarding claims 17-18, 23-25 and 29, Furcht teaches culturing human MASCs with bone morphogenic protein (BMP)4, VEGF, bFGF, stem cell factor (SCF), Flt3L, hyper IL6, thrombopoietin (TPO), and erythropoietin (EPO) differentiate the cells into hematopoietic cells (see Example 7). Regarding claim 17, Furcht teaches the expression of Oct-4, Sox-2 ans SSEA can also be analyzed (see paragraphs [0010], [0011], [0019] and [0099]). Regarding claim 17, Furcht teaches the cells can be used to treat a variety of conditions including cancer (see paragraphs {0041] and [0045]). 
Furcht does not test for the expression of the all the Rex-1+ CD44- CD45- MHC class I- MHC class II- cells to determine if they are CD13- and CD90-. Furcht does not teach isolating, analyzing the expression profile and selecting the cells without contacting the cells with serum. Furcht does not teach analyzing for KLF-4, Nanof, GDF-3, Stella, CD105, CD49c, CD73, CD66A, CD66E, CD133 and CXCR4 expression, or cryopreserving the cells. Furcht does not teach administering the differentiated hematopoietic cells to a subject having cancer.
Regarding claim 17, Boireta is drawn to characterization of marker expression of nonexpanded mesenchymal progenitor cells from normal adult human bone marrow (see abstract). Regarding claim 1, Boireta teaches that most of the cells that were analyzed prior to culture were negative for CD45 and CD90 (see pages 221-222).
Regarding claim 13, Varma teaches that stem cells can be collected without culturing, and that said uncultured cells may have the advantage over cultured cells since they are more readily available, and there is no costly expansion steps required (see abstract and page 102). Regarding claim 13, Varma teaches that cultured vs uncultured cells only differed slightly in their immunophenotype (see col. 2 on page 102).
Regarding claim 13, Egner teaches analyzing the expression of non-lineage committed cells from bone marrow, and teaches that while the freshly isolated cells lack CD13 expression, that following culture expansion, the cells express CD13 (see col. 2 on page 614).
Regarding claim 17, Weiss is drawn to methods of isolating and using a variety of totipotent, pluripotent, or multipotent cells (see abstract). Regarding claim 17, Weiss teaches prior to culture, fluorescence activated cell sorting can be used to separate cells with expression of specific markers (see paragraph [0117]); reads on analyzing an expression pattern. Regarding claims 17 and 30, Weiss teaches the cells can be cryopreserved in DMSO (see paragraph [0133]). Regarding claim 17, Weiss teaches that CD34 and CD45 are markers of the hematopoietic lineage, and are not expressed on the totipotent, pluripotent, or multipotent cells analyzed by Weiss (see paragraph [0208]).
Regarding claim 17, Delves teaches that expression of markers on cells can be used to define cell populations and that expression of CD105, CD49c, CD73, CD66A, CD66E and CD133 can be measured (see page 1 and Table 2).
Regarding claim 17, Riordan teaches that expression of Nanog, Stella and CXCR4 can be measured (see paragraphs [0039]-[0047]).
Regarding claim 17, Ruppert teaches that expression of KLF-4 can be measured (see paragraph [0011]).
Regarding claim 17, Pera teaches that expression of GDF-3 can be measured (see paragraph [0005]).
Regarding claim1, Marshak teaches that the use of serum is problematic in that there is high cost, lot to lot variation, and a costly screen process is required, and therefore it is useful to use serum-free conditions for bone marrow stem cells (see abstract and col. 1). 
Regarding claim1, Lebkowski teaches that stem cells that have been differentiated into a hematopoietic lineage are useful for treating a subject having cancer by administering said cells to said subject (see paragraphs [0013]-[0018]).
It would have been obvious to combine Furcht with Boireta, Verma, Egner and Weiss to select a population of Furcht’s cells that are negative for each of CD13, CD45, CD90 and CD34, and to analyze an expression profile prior to culturing the cells. A person of ordinary skill in the art would have had a reasonable expectation of success in selecting a population of Furcht’s cells that are negative for each of CD13, CD45, CD90 and CD34 because Furcht establishes that the cells of interest do not need to express these markers. Additionally, Furcht also twice mentioned CD13 and establishes that it is not expressed on all of the cells of interest, and Egner teaches that while the freshly isolated cells lack CD13 expression, that following culture expansion, the cells express CD13. Additionally, Boireta establishes that most cells from bone marrow do not express CD45 and CD90. The skilled artisan would have been motivated to select a population of Furcht’s cells that are negative for each of CD13, CD45, CD90 and CD34 because Weiss establish that these markers are expressed by other cell types that are distinct from Furcht’s cells of interest. A person of ordinary skill in the art would have had a reasonable expectation of success in analyzing an expression profile of Furcht’s cells prior to culturing the cells and because Weiss and Varma teach expression patterns can be analyzed prior to culture. Additionally, Boireta establishes that most cells from bone marrow do not express CD45 and CD90. Furthermore, Varma teaches that cultured vs uncultured cells only differed slightly in their immunophenotype. The skilled artisan would have been motivated to analyze an expression profile prior to culturing the cells because the method of analyzing an expression pattern of cells allows for the cells to be used following the analysis. Additionally, Varma teaches that stem cells can be collected without culturing, and that said uncultured cells may have the advantage over cultured cells since they are more readily available, and there is no costly expansion steps required.
It would have been obvious to combine Furcht with Delves, Riordan, Ruppert and Pera measure the expression of KLF-4, Nanof, GDF-3, Stella, CD105, CD49c, CD73, CD66A, CD66E, CD133 and CXCR4 in Furcht’s stem cells. A person of ordinary skill in the art would have had a reasonable expectation of success in measuring the expression of these markers in Furcht’s stem cells because Delves, Riordan, Ruppert and Pera teach that these markers can be measured. The skilled artisan would have been motivated to measure the expression of these markers in Furcht’s stem cells because both Furcht and Delves teach the usefulness in analyzing the expression pattern to define cell populations.
It would have been obvious to combine Furcht and Weiss to cryopreserve the Furcht’s stem cells in DMSO. A person of ordinary skill in the art would have had a reasonable expectation of success in cryopreserving the Furcht’s stem cells in DMSO because Weiss teaches stem cells can be cryopreserved in DMSO. The skilled artisan would have been motivated to cryopreserve the Furcht’s stem cells in DMSO because it would allow for the cells to be preserved for use at a later time.
It would have been obvious to combine Furcht and Marshak to use serum free conditions for Furcht’s stem cells. A person of ordinary skill in the art would have had a reasonable expectation of success in using serum free conditions for Furcht’s stem cells because Marshak teaches that serum free conditions can be used for bone marrow stem cells. The skilled artisan would have been motivated to use serum free conditions for Furcht’s stem cells because Marshak teaches that the use of serum is problematic in that there is high cost, lot to lot variation, and a costly screen process is required, and therefore it is useful to use serum-free conditions for bone marrow stem cells.
It would have been obvious to combine Furcht and Lebkowski to administer the differentiated hematopoietic cells to a subject having cancer. A person of ordinary skill in the art would have had a reasonable expectation of success in administering the differentiated hematopoietic cells to a subject having cancer because Lebkowski teaches that stem cells that have been differentiated into a hematopoietic lineage are useful for treating a subject having cancer by administering said cells to said subject. The skilled artisan would have been motivated to administer the differentiated hematopoietic cells to a subject having cancer because Lebkowski teaches that stem cells that have been differentiated into a hematopoietic lineage are useful for treating a subject having cancer by administering said cells to said subject. Additionally, Furcht also teaches the cells can be used to treat a variety of conditions including cancer.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.	.

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furcht in view of Boireta, Varma, Egner, Weiss, Delves,  Riordan, Ruppert, Pera, Marshak and Lebkowski as applied to claims 17-18, 23-25 and 27-30 above, and further in view of Neidhart et al (2003, Arthritis Rheum., 48(7): 1873-80 record in IDS filed 6/17/2020).
The teachings of Furcht in view of the secondary references are discussed and relied upon above. 
Furch does not teach the bone marrow stem cells are obtained from synovial fluid.
Regarding claim 26, Neidhart teaches that bone marrow cells are inherently circulating and can be obtained from synovial fluid (see col. 1 on page 1879).
It would have been obvious to combine Furch and Neidhart to obtain Furch’s bone marrow stem cells from synovial fluid. A person of ordinary skill in the art would have had a reasonable expectation of success in obtaining Furch’s bone marrow stem cells from synovial fluid because Neidhart teaches that bone marrow cells are inherently circulating and can be obtained from synovial fluid. The skilled artisan would have been motivated to obtain Furch’s bone marrow stem cells from synovial fluid because it provides another known source for Furch’s bone marrow stem cells.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Response to Arguments
Applicant's arguments filed 8/22/22 have been fully considered but they are not persuasive. 
Applicant highlights that the claimed method selects cells with the claimed expression pattern without contacting the cells with serum. Applicant discusses Furcht’s culturing methods, and highlights that Furcht teaches culturing the cells in serum. However, the rejection is not over Furcht’s cultured cells, but rather the obviousness to select Furcht’s cells prior to culture expansion. As discussed above, the Egner teaches analyzing the expression of uncultured non-lineage committed cells from bone marrow (Furcht’s source of cells), and Varma provides motivation for selecting uncultured cells while Marshak provides motivation for using serum free conditions. Specifically, as stated above, Varma teaches that stem cells can be collected without culturing, and that said uncultured cells may have the advantage over cultured cells since they are more readily available, and there is no costly expansion steps required. While applicant continues by alleging that the expression pattern of Furcht’s cells are unknown, as stated above the rejection points to reasons why each of the claimed markers are expected to be on Furcht’s cells. The applicant has not pointed to any evidence as to why Furcht’s cells prior to culture expansion and without contact with serum, would not have the expression pattern taught in the art. Therefore Furcht’s teachings in view of the secondary references render this limitation obvious and therefore this argument is not persuasive.  
Applicant summarizes the secondary reference Boireta, highlights that Boireta washes the cells with serum, and that Boireta teaches differences in expression after culture. As stated above, the Boiret reference was solely cited for teaching that most bone marrow stem cells that were analyzed prior to culture were negative for CD45 and CD90. While applicant summarizes the teachings of Boireta to highlight that the cells are cultured with serum, Boireta specifically teaches that the analyzed cells were not culture expanded and the secondary reference Marshak provides motivation for not contacting cells with serum. Furthermore, applicant is pointed to the conclusion of Boireta in the abstract, where Boireta teaches that that the phenotype is relevant to fresh bone marrow. While applicant continues to allege that Boireta teaches away knowing the expression pattern of cells that have not been contacted with serum, again, each of the claimed markers is specifically addressed in the rejection and reasons as to why there would be a reasonable expectation of success in selecting Furcht’s cells having the claimed expression pattern are provided. As applicant has not point to any specific reason any specific marker would not be expected to be on Furcht’s cells that have not been contacted with serum, this argument is not persuasive. 
Applicant highlights that teaches CD13 expression changes after culture, and concludes that Egner is not relavent to Furcht since Furcht teaches culturing cells in serum. While applicant acknowledges that Egner’s uncultured cells do not express CD13, applicant alleges that this does not provide motivation to select Furcht’s cells that do not express CD13 because Furcht’s cells are cultured. However, the rejection is not over Furcht’s cultured cells, but rather over the obviousness to select Furcht’s cells without culturing in serum. 
Applicant highlights that during Varma’s examples of isolating cells, Varma teaches that the cells are contacted with media comprising serum. Applicant also point out that Marshak teaches cells can be contacted with serum. Applicant further highlights that Varma does not teach the claimed cell type with the claimed expression pattern. However, as stated above, the Varma reference was relied upon for teaching that stem cells can be collected without culturing, and that said uncultured cells may have the advantage over cultured cells since they are more readily available, and there is no costly expansion steps required (as taught by Marshak). In other words, Varma was relied upon for providing motivation to select uncultured stem cells and not for teaching the claimed stem cells. Applicant highlights that Varma does teach that there are some changes in expression of a few markers. However, the teaching of Varma cited in the rejection is what Varma’s concludes at the end of their study. Specifically, Varma states that their study “demonstrated that freshly isolated ASCs slightly differed in immunophenotype from cultured ASCs”. Therefore it is clear that Varma concludes that their finding that five markers had some level of different expression, out of all the markers assayed, was not a significant difference. Again, and importantly, the applicant has not provided any evidence that Furcht’s cells do not express the claimed markers. The rejection above is over the obviousness to obtain cells that are not cultured with serum. As applicant has not presented any evidence that Furcht’s cells, not cultured with serum, would not expressed markers that Furcht and the secondary references teach are on the cells, this argument is not persuasive. The absence of evidence is not the evidence of the absence.
The applicant highlights a method Weiss uses to collect the cells from the umbilical cord involves incubating sections of the tissue in culture media comprising serum to collect the cells. However, the Egner and Varma references both teach that expression patterns of cells can be determined without culturing the cells and the Marshak reference provides motivation for using serum free conditions. 
Applicant alleges that there is no motivation to combine Furcht with the secondary references in order to select cells that are negative for CD13, CD45, CD34 and CD90. However, as stated above, Furcht establishes that the cells of interest do not need to express these markers. Additionally, Furcht also twice mentioned CD13 and establishes that it is not expressed on all of the cells of interest, the secondary reference Weiss all teach CD45 is a marker of cell types that are distinct from Furcht’s cells of interest. Furthermore, the Varma reference provides motivation for analyzing and selecting Furcht’s cells prior to culture expansion, and the Egner and Boireta teach analyzing the expression of non-lineage committed cells from bone marrow, and teaches that while the freshly isolated cells lack CD13 and CD90 expression. As stated above, a person of ordinary skill in the art would have had a reasonable expectation of success in selecting a population of Furcht’s cells that are negative for both CD13 and CD45 because while Furcht establishes throughout that the cells of interest are CD45 negative, Furcht also twice mentioned CD13 and establishes that it is not expressed on all of the cells of interest. The skilled artisan would have been motivated to select a population of Furcht’s cells that are negative for both CD13 and CD45 because Weiss establish that these markers are expressed by other cell types that are distinct from Furcht’s cells of interest. While applicant further highlights that Delves teaches CD34 is expressed on some progenitor cells, this teaching does not show that Furcht’s cells express this marker. As stated above there is motivation to select cells that do not express CD34. A person of ordinary skill in the art would have had a reasonable expectation of success in selecting a population of Furcht’s cells that are negative CD90 because Furcht does not teach the cells express CD90 and because Boireta establishes that most of Furcht’s cells would not express this marker. Furthermore, again regarding applicant’s remarks on not contacting the cells to serum, as stated above this is rendered obvious by the Marshak reference. Therefore none of these arguments are persuasive.
Applicant summarizes the secondary reference Riordan, highlighting that Riordan teaches an example wherein hematopoietic cells are contacted with serum albumin express CD34. As an initial matter, it is noted that serum albumin is a single protein and is not serum. Additionally, the claims are not directed to the cells being negative for CD34 after hematopoietic differentiation, but rather claimed method selects cells that are negative for CD34 prior to hematopoietic differentiation. As stated in the above rejection Weiss is cited for teaching that CD34 is a marker of the hematopoietic lineage, and are not expressed on the totipotent, pluripotent, or multipotent cells analyzed by Weiss. Therefore Riordan’s teachings are in line with the teaching of the other cited references. The secondary reference Riordan was relied upon for teaching that expression of markers on cells can be used to define cell populations and that expression of Nanog, Stella and CXCR4 can be measured, and to establish that it can be useful to measure these markers. As the rejection did not assert that Riordan taught the entire claimed method alone, this argument is not persuasive. 
Applicant summarizes the secondary reference Ruppert, highlights that Ruppert alone does not teach all of the features of the claimed method. However, the secondary reference
Ruppert reference was relied upon for teaching that expression of markers on cells can be used to define cell populations and that expression of KLF-4 can be measured, and to establish that it can be useful to measure this marker. As the rejection did not assert that Ruppert taught the entire claimed method alone, this argument is not persuasive.  
Applicant summarizes the secondary reference Pera, highlights that Pera alone does not teach all of the features of the claimed method. However, the secondary reference
Pera reference was relied upon for teaching that expression of markers on cells can be used to define cell populations and that expression of GDF-3 can be measured, and to establish that it can be useful to measure this marker. As the rejection did not assert that Pera taught the entire claimed method alone, this argument is not persuasive.  
Applicant alleges that none of the references teach the new limitation wherein the differentiated hematopoietic cells are administered to a subject having cancer. However, this new limitation is obvious over the newly cited Lebkowski reference. As stated above, a person of ordinary skill in the art would have had a reasonable expectation of success in administering the differentiated hematopoietic cells to a subject having cancer because Lebkowski teaches that stem cells that have been differentiated into a hematopoietic lineage are useful for treating a subject having cancer by administering said cells to said subject. The skilled artisan would have been motivated to administer the differentiated hematopoietic cells to a subject having cancer because Lebkowski teaches that stem cells that have been differentiated into a hematopoietic lineage are useful for treating a subject having cancer by administering said cells to said subject. Additionally, Furcht also teaches the cells can be used to treat a variety of conditions including cancer. Therefore this argument is not persuasive.  
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653